NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RONDA WEST,                                )
                                           )
               Appellant,                  )
                                           )
v.                                         )        Case No. 2D16-5426
                                           )
U.S. BANK NATIONAL ASSOCIATION,            )
as trustee for the Certificateholders of   )
Bear Stearns Asset-Backed Securities I     )
Trust 2004-AC6, Asset-Backed Certificates, )
Series 2003-AC6,                           )
                                           )
               Appellee.                   )
                                           )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles Williams, Judge.

C. Ryan Violette of Moran, Sanchy &
Associates, Sarasota, for Appellant.

Michael D. Starks of Greenberg Traurig,
P.A., Orlando; and Patrick G. Broderick of
Greenberg Traurig, P.A., West Palm Beach,
for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.